Name: 79/809/EEC: Council Decision of 18 September 1979 for the abolition of the quantitative restrictions on the importation into Italy of certain products falling within heading Nos 27.10, 27.11 and 27.14 of the Common Customs Tariff, originating in Romania
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1979-09-22

 Avis juridique important|31979D080979/809/EEC: Council Decision of 18 September 1979 for the abolition of the quantitative restrictions on the importation into Italy of certain products falling within heading Nos 27.10, 27.11 and 27.14 of the Common Customs Tariff, originating in Romania Official Journal L 240 , 21/09/1979 P. 0026 - 0026****( 1 ) OJ NO L 99 , 21 . 4 . 1975 , P . 7 . COUNCIL DECISION OF 18 SEPTEMBER 1979 FOR THE ABOLITION OF THE QUANTITATIVE RESTRICTIONS ON THE IMPORTATION INTO ITALY OF CERTAIN PRODUCTS FALLING WITHIN HEADING NOS 27.10 , 27.11 AND 27.14 OF THE COMMON CUSTOMS TARIFF , ORIGINATING IN ROMANIA ( 79/809/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 113 THEREOF , HAVING REGARD TO COUNCIL DECISION 75/210/EEC OF 27 MARCH 1975 ON UNILATERAL IMPORT ARRANGEMENTS IN RESPECT OF STATE-TRADING COUNTRIES ( 1 ), AND IN PARTICULAR THE FIRST INDENT OF ARTICLE 7 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , WHEREAS IN ACCORDANCE WITH ARTICLE 3 OF DECISION 75/210/EEC THE ITALIAN REPUBLIC HAS REQUESTED THAT AMENDMENTS BE MADE TO THE IMPORT ARRANGEMENTS APPLIED TO ROMANIA ; WHEREAS THE AMENDMENTS REQUESTED DO NOT RAISE ANY PARTICUAR ECONOMIC POBLEMS ; WHEREAS IT IS THEREFORE NECESSARY TO ADOPT THE MEASURES DESIRED , HAS ADOPTED THIS DECISION : ARTICLE 1 THE QUANTITATIVE RESTRICTIONS ON THE IMPORTATION INTO ITALY OF THE FOLLOWING PRODUCTS ORIGINATING IN ROMANIA SHALL BE ABOLISHED : // // CCT HEADING NO // DESCRIPTION // // 27.10 A // LIGHT OILS // 27.10 B // MEDIUM OILS // 27.10 C // HEAVY OILS // 27.11 A // PROPANE OF A PURITY NOT LESS THAN 99 % // 27.11 B I // COMMERCIAL PROPANE AND COMMERCIAL BUTANE // 27.14 A // PETROLEUM BITUMEN // 27.14 C // OTHER RESIDUES OF PETROLEUM OILS OR OF OILS OBTAINED FROM BITUMINOUS MINERALS // ARTICLE 2 THIS DECISION IS ADDRESSED TO THE ITALIAN REPUBLIC . DONE AT BRUSSELS , 18 SEPTEMBER 1979 . FOR THE COUNCIL THE PRESIDENT M . O ' KENNEDY